Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noda et al. (US PGPUB no. 2004/0072394; hereinafter “Noda”) in view of Cha et al. (US 20170179253 A1; hereinafter “Cha”).

In re claim 1, Noda discloses a method for fabricating a p-type field effect transistor (pFET) (figs. 1-5C) (¶ 0054-0085), comprising:
providing a substrate 100 (¶ 0056);
performing an ion implantation process to implant germanium (Ge) into the substrate 100 to form a channel region (figs. 2A-2C and ¶ 0064-0066; hereinafter “CH”), wherein the channel region comprises silicon germanium (SiGe) (Ge ions were implanted into a Silicon substrate 100, thus the channel region comprises SiGe), 
a concentration of germanium is between 5x1013 ions/cm2 to 1x1017 ions/cm2 (e.g., 1x1017 ions/cm2’; ¶ 0064);
performing an anneal process (¶ 0066) to separate the channel region (“CH”) into a top portion and a bottom portion, wherein a depth of the top portion is equal to a depth of the bottom portion (fig. 5C and ¶ 0058; after anneal process, the channel region CH would inherently have two equal halves on both sides of an imaginary line in the middle of the channel region CH); and
forming a gate structure (102, 101) (figs. 3-4 and ¶ 0067-0071) on the substrate 100.

Noda discloses an energy of the ion implantation process for forming germanium amorphous layer is about 250 keV (¶ 0064), but does not expressly disclose an energy of the ion implantation process is between 0.5 KeV to 20 KeV, and a temperature of the ion implantation process is between 0°C to 120°C.
In the same field of endeavor, Cha discloses a method for fabricating a field effect transistor (FET) (figs. 5A-5F) comprising performing an ion implantation process to implant germanium (Ge) into the substrate wherein an energy of the ion implantation process is between 0.1 KeV to 60 KeV, and a temperature of the ion implantation process is room temperature (i.e., 250C) (¶ 0070).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, Obviousness of Ranges
Referring to MPEP § 2144.05, “…the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results over the prior art range.” (See also MPEP § 716.02 for a discussion of criticality and unexpected results.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Cha into the method of Noda and performing the germanium ion implantation process using the claimed temperature and dose energy in order to improve effects of the germanium pre-amorphization implant (¶ 0071 of Cha) and also to control the depth of the channel region.


Claims 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noda et al. (US PGPUB no. 2004/0072394; hereinafter “Noda”) in view of Cha et al. (US 20170179253 A1; hereinafter “Cha”), as applied to claim 1 above and further in view of Ema et al. (US 2012/0083087 A1; hereinafter “Ema”).

In re claim 2, Noda/Cha disclose the method of claim 1 outlined above.
Noda further discloses the method (figs. 1-5), further comprising:
forming a well 103 (fig. 2A; ¶ 0065) in the substrate 100 before performing the ion implantation process (¶ 0065).
Noda does not expressly disclose forming a pad layer on the substrate.
In the same field of endeavor, Ema discloses a method for fabricating a field effect transistor (FET) (figs. 3A-9) wherein a thin pad layer (14) (3A-3B; ¶ 0030) is formed on the substrate (10) and an ion implantation process in the substrate (10) is performed through the pad layer (14) in order to form an implanted region (22) in the well (20) (¶ 0029-0033). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Ema into the method of Noda/Cha and performing the ion implantation process through the pad layer because Ema teaches the pad layer protects the surface of the substrate during subsequent ion implantation and thermal processing steps (¶ 0030-0033 and 0040-0042 of Ema).

In re claim 3, Noda/Cha/Ema disclose the method of claim 2 outlined above.
Ema further discloses (fig. 3A) the pad layer (14) comprises silicon oxide (¶ 0030).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Ema into the method of Noda/Cha and form the pad layer comprising silicon oxide because silicon oxide is a native oxide to the silicon substrate which can be easily grown or deposited and provides a reliable interface between the substrate and the pad layer.

In re claim 4, Noda/Cha/Ema disclose the method of claim 1 outlined above.
Ema further discloses removing the pad layer (14) after performing the anneal process (figs. 3A-4B; ¶ 0040-0042).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Ema into the method of Noda/Cha and remove the pad layer after performing the anneal process in order to perform subsequent device processing on a protected and undamaged surface of the substrate.

In re claim 5, the combined teachings of Noda (figs. 1-5)/Cha (figs. 5A-5F)/Ema (figs. 3A-9) discloses the method of claim 4, further comprising:
forming the gate structure (Noda: 102, 101) on the substrate (Noda: 100) after removing the pad layer (Ema: 114) (figs. 2-4 and ¶ 0025-0027; the gate structure 130 is being formed shown in fig. 4 after the pad layer 118 is being removed shown in fig. 3. Similarly Ema shows the gate structure 42, 44, 50 is being formed shown in fig. 8B after the pad layer 114 is being removed shown in fig. 4B); and 
forming a lightly doped drain (Noda: 107) (fig. 4 and ¶ 0060) adjacent to two sides of the gate structure (Noda: 102, 101).

In re claim 6, Noda/Cha/Ema disclose the method of claim 1 outlined above.
Noda further discloses the method (figs. 1-5), further comprising:
forming a well 103 in the substrate 100 after performing the ion implantation process (¶ 0065).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILUFA RAHIM whose telephone number is (571)272-8926. The examiner can normally be reached M-F 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571-270-3035; M-F 9am-5pm PST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILUFA RAHIM/Primary Examiner, Art Unit 2893